DETAILED ACTION
The following Final Office Action is in response to Applicant communication dated 08/29/2022.
Status of Claims
Applicant amendment amended claims 1-3, 8-10, and 15-17. Claims 1-20 are currently pending and have been rejected as follows.

Response to Amendment 
	The 35 U.S.C. 112(d) rejection of claims 2-3, 9-10, and 16-17 is withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 101 rejection of claims 1-20 is reconsidered and withdrawn in view of the amendments and Applicant’s remarks. 
	The 35 U.S.C. 103 rejection of claims 1-20 in the previous office action is withdrawn in view of the amendments to the claims. Claims 1-20 are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot/unpersuasive in view of the new grounds of rejection herein. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Chalana et al. US 20140025425 A1 (hereinafter “Chalana”) in view of 
Knospe et al. US 20130159898 A1 (hereinafter “Knospe”), in further view of
Kato US 20190303812 A1 (hereinafter “Kato”).
Claim 1,
Chalana teaches: A computer-implemented method for providing at least a portion of a workflow form during run-time of a workflow by a software system, the method being executed by one or more processors and comprising: ([0018] The detailed description that follows is represented largely in terms of processes and symbolic representations of operations by conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices. Furthermore, these processes and operations may utilize conventional computer components in a heterogeneous distributed computing environment, including remote file Servers, computer Servers and memory storage devices. Each of these conventional distributed computing components is accessible by the processor via a communication network; [0023]-[0024]: [0024] The bulk workflow server 200 also includes a processing unit 210, a memory 250, and an optional display 240, all interconnected along with the network interface 230 via a bus 220. The memory 250 generally comprises a random access memory ("RAM"), a read only memory ("ROM"), and a permanent mass storage device, such as a disk drive. The memory 250 stores program code for bulk workflow management routine 500. )
receiving, by the software system, a workflow model that defines a workflow executed by the software system, the workflow model provided as a computer-readable file prior to execution of the workflow and comprising a control flow; ([0032] Referring again to FIG. 4, bulk workflow server 200 identifies one or more pre-defined workflows (e.g., by querying workflow data store 260) and their associated forms. For example, in one embodiment, a workflow may be defined using a user interface similar to that illustrated in FIG. 9, which illustrates an exemplary workflow designer user interface 900. User interface 900 shows an exemplary workflow having a "Start" task 905A (which is associated with form 1000, see FIG. 10, discussed below), a "Review" task 905B and a "View" task 905C (which are associated with form 1100, see FIG. 11, discussed below), and an "End" task 905D; [0033] In various embodiments, a forms-authoring tool such as Microsoft InfoPath forms, provided by Microsoft Corporation of Redmond, Wash., may be used to define forms having fields linked to a web service, application programming interface ("API"), pre-recorded ERP transaction and/or other interface to access and/or update data stored in pre-defined ERP tables or fields. In other embodiments, other forms-authoring tools may be employed. For example, in various embodiments, a form may be generated using a tool such as LiveCycle Designer, provided by Adobe Systems Incorporated of Mountain View, Calif.; a Windows Forms application, such as Microsoft Visual Studio, also provided by Microsoft Corporation of Redmond, Wash.; a mobile forms builder, such as Canvas, provided by Canvas Solutions, Inc. of Herndon, Va.; and/or a web-form builder, such as Oracle Application Express (APEX), provided by Oracle Corporation of Redwood Shores, Calif.; [0034] Referring again to FIG. 4, when identifying one or more pre-defined workflows and their associated forms, bulk workflow server 200 may identify the workflow shown in user interface 900 and form 1000, which is associated with the first task of the workflow.;  [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task. For example, in one embodiment, routine 500 may obtain a workflow definition describing a workflow such as that shown in user interface 900 of FIG. 9.; Fig. 9 showing the “control flow” of the workflow definition; [0054] Once all rows of input data associated with the initial form view have been processed, in opening loop block 540, routine 500 processes each subsequent task of the workflow definition obtained in block 505. For example, when processing a workflow defined such as shown in user interface 900 (see FIG. 9), routine 500 may process subsequent tasks 905B-D. In some embodiments, some workflow tasks (e.g., task 905D) may not have an associated form and/or business actor or business actor role, and in such embodiments, routine 500 may automatically submit data and/or perform an automatic task as defined in the workflow definition (not shown).)
during execution of the workflow by the software system ([0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11).), 
determining that at least a first portion of a workflow form is to be dynamically generated and that the first portion is to be dynamically generated based on the control flow of the workflow model, the first portion not being present in the workflow form prior to run-time1, and in response, automatically: (Fig. 5: “505”-> “510”-> “540” -> “545” -> “550” -> “555”; Fig. 7, 9; [0053]: In block 530, routine 500 stores the current workflow state for use by subsequent tasks, ; [0054]:  in opening loop block 540, routine 500 processes each subsequent task of the workflow definition obtained in block 505. ;[0056]: in block 550, routine 500 identifies a form associated with the current workflow task and provides form metadata (e.g., field names, input options, validation rules, and the like) associated with that form to the remote client device.; [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor. For example, when processing task 905B, routine 500 may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.; [0069]: In block 708, subroutine 700 obtains data (if any) indicating a starting state for two or more task/form instances in the given bulk-workflow processes. For example, when processing SLUI 1300 in connection with instances of task 905B, subroutine 700 may obtain starting-state data (e.g., from bulk workflow server 200) corresponding to columns 1225A-B and rows 1210A-D of input data that were provided by an originating business actor via SLUT 1200.; [0074]: In decision block 755, subroutine 700 determines whether any initial-state data for the current field was provided in block 708. If so, then in opening loop block 760, subroutine 700 processes each task/form instance that is pending in the given workflow processes.; [0040]: For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11).;)
identifying a set of control flow constructs2 from the control flow of the workflow model to provide the first portion of the workflow form based on a flow control construct of the control flow… (Fig. 5; Fig. 9; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11).; [0046] In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task.; [0047]; [0056]: For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0054] Once all rows of input data associated with the initial form view have been processed, in opening loop block 540, routine 500 processes each subsequent task of the workflow definition obtained in block 505. For example, when processing a workflow defined such as shown in user interface 900 (see FIG. 9), routine 500 may process subsequent tasks 905B-D.; [0032]: User interface 900 shows an exemplary workflow having a “Start” task 905A (which is associated with form 1000, see FIG. 10, discussed below), a “Review” task 905B and a “View” task 905C (which are associated with form 1100, see FIG. 11, discussed below), and an “End” task 905D.), 
the workflow form corresponding to a first activity of the workflow and …comprising one or more interface elements enabling a user to provide user input to the software system during execution of the workflow to progress the workflow within the software system, each interface element corresponding to a control flow construct in the set of control flow constructs, ([0084]: “Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.” and Fig. 14, Fig. 9 “905C” <-> “Form 1400”, “905B” <-> “Form 1100”, i.e. the elements of the form correspond to the task; [0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.; [0044] Referring again to FIG. 4, client device 300B receives 448 and validates input from the approving business actor. For example, in the example illustrated in FIG. 13, the business actor may enter data into columns 1325C-F of data rows 1310A-D.; Fig. 13 showing user interface form having elements for user input; Fig. 4: 433->445; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11).; [0048]: For example, a given form field may be associated with a list of input options that a user would choose among when filling out the form; [0050]: Such form metadata (e.g., field names, input options, validation rules, and the like) are typically defined via a forms authoring tool and are typically obtainable based on the form definition.;  [0054] Once all rows of input data associated with the initial form view have been processed, in opening loop block 540, routine 500 processes each subsequent task of the workflow definition obtained in block 505. For example, when processing a workflow defined such as shown in user interface 900 (see FIG. 9), routine 500 may process subsequent tasks 905B-D.; [0056] Upon request from a remote client device operated by the business actor notified in block 545, in block 550, routine 500 identifies a form associated with the current workflow task and provides form metadata (e.g., field names, input options, validation rules, and the like) associated with that form to the remote client device. For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor. For example, when processing task 905B, routine 500 may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.; [0076] In closing loop block 770, subroutine 700 iterates back to block 760 to process the next task/form instance (if any). Once all task/form instances have been processed, subroutine 700 proceeds to block 775, in which subroutine 700 obtains input data from a business actor operating the device on which subroutine 700 is being performed. For example, in one embodiment, the business actor may enter a data such as that shown in SLUI 1300 in rows 1310A-D and column 1325C (when processing form field 1105C), column 1325D (when processing form field 1105D), and so on.; Fig. 9 showing the “control flow” of the workflow definition, and Fig. 10-15 showing workflow forms with elements enabling user input; [0073]:  and in block 745, subroutine 700 provides an input control to allow a user to select among the input options to populate cells in the column corresponding to the current form field. ; [0068]- [0069]: In block 708, subroutine 700 obtains data (if any) indicating a starting state for two or more task/form instances in the given bulk-workflow processes. For example, when processing SLUI 1300 in connection with instances of task 905B, subroutine 700 may obtain starting-state data (e.g., from bulk workflow server 200) corresponding to columns 1225A-B and rows 1210A-D of input data that were provided by an originating business actor via SLUT 1200.) 
…representing a decision selectable by a user during run-time through a respective interface element to control the sequence of the workflow during run-time; ([0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor.; [0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0046]: In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.; [0060] In block 575, routine 500 updates the current workflow state as if the business actor identified in block 545 had provided the current row of input data via the form identified in block 550, thereby advancing the current workflow by completing the current task. In various embodiments, advancing the current workflow may include performing various form-defined operations such as validating one or more input values against data stored in an Enterprise Application system and/or storing one or more input values into an Enterprise Application system.; Fig. 9 showing the “control flow” of the workflow definition, and Fig. 10-15 showing workflow forms with elements enabling user input; [0073]:  and in block 745, subroutine 700 provides an input control to allow a user to select among the input options to populate cells in the column corresponding to the current form field.; [0048]: For example, a given form field may be associated with a list of input options that a user would choose among when filling out the form, such as by choosing a menu item from a pop-up or drop-down menu, selecting a radio button or option button from a group of radio or option buttons, or otherwise selecting among a list of options.;)
displaying the workflow form to the user as a user interface comprising the first portion; (Fig. 10-15; [0034]-[0036] Referring again to FIG. 4, client device 300A sends to bulk workflow server 200 a request 410 for the fields of the selected form. Bulk workflow server 200 processes the request 413 and sends the requested form fields 415 to client device 300A. For example, as illustrated in FIG. 10, form 1000 includes fields 1005A and 1005B, each of which is associated with various attributes and/or metadata, which may include a list of input restrictions and/or a rule or rules for validating input to the field. When responding to a request for fields associated with form 1100, bulk workflow server 200 may send data describing fields 1005A and 1005B, as well as any associated restrictions, validation rules, and/or other metadata.; [0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13,; [0056]: For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0056] Upon request from a remote client device operated by the business actor notified in block 545, in block 550, routine 500 identifies a form associated with the current workflow task and provides form metadata (e.g., field names, input options, validation rules, and the like) associated with that form to the remote client device. For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.) and 
receiving, by the software system, user input that is provided through an interface element of the one or more interface elements of the first portion. (Fig. 10-15 showing user interfaces for actors to provide data to complete steps of the workflow; [0044] Referring again to FIG. 4, client device 300B receives 448 and validates input from the approving business actor. For example, in the example illustrated in FIG. 13, the business actor may enter data into columns 1325C-F of data rows 1310A-D.; Fig. 13 showing user interface form having elements for user input; Fig.; [0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0056]: For example, when processing workflow task 905B (see FIG. 9), routine 500 may identify form 1100 (see FIG. 11) as being associated with workflow task 905B and provide form metadata associated with that form to the remote client device.; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.)
Chalana fails to clearly articulate: 
identifying a set of control flow constructs from the control flow of the workflow model to provide the first portion of the workflow form based on a flow control construct of the control flow, the flow control construct comprising a gateway affecting a sequence of the workflow,… and the first portion comprising one or more interface elements enabling a user to provide user input to the software system during execution of the workflow to progress the workflow within the software system…the gateway representing a decision selectable by a user during run-time through a respective interface element to control the sequence of the workflow during run-time; (bold emphasis added)
Although Chalana clearly describes the “flow control constructs” include an approve step/decision (Fig. 9 “905C”) and providing corresponding forms to allow a business actor to input data including marking approval to progress the workflow, as described above, and Chalana further describes the advancing of the contribution task(s) including input choices made by the business actor (e.g. [0080]-[0083], task 905B Fig. 9), Chalana fails to clearly articulate that the “one or more interface elements”, e.g. decision elements, of the first portion are dynamically generated and correspond to “a gateway” control flow construct
Knospe however, in analogous art of dynamic business process modeling, clearly articulates providing dynamic workflow form portions based on the underlying control flow constructs, i.e.: 
… and the first portion comprising one or more interface elements enabling a user to provide user input to the software system during execution of the workflow to progress the workflow within the software system,… representing a decision selectable by a user during run-time through a respective interface element to control the sequence of the workflow during run-time; ([0029]: even though the actual flow of tasks and other actions necessary to complete an instance of the business scenario often involves explicit parallelism, decisions, loops, event driven changes in control flow, exceptions, and the like.; Fig. 2: 206; [0023]-[0026]; [0018]: “The role of each of these tasks, activities, etc. can involve different ways for the user to interact with a given object, depending on the status of a specific business process feature or the business scenario or business process as a whole.”; [0019]: a user to simply click on (or otherwise select) a user interface feature corresponding to a business process feature (e.g. a process step, a sub-process, a sub-process sub-step, a task, an activity, etc.) of a business scenario or business process in order to launch an associated application program, user interface work center view, transaction screen, or other user interface feature that provides an activity environment supporting completion of the selected business process feature. Further advantages can be achieved by not merely launching user interface features supporting a business process feature, but also by providing the proper parameters to that business process feature so that the supporting user interface features can be presented already pre-populated with already available data that are required by one or more business objects underlying the selected business process feature. One or more expected business objects, for example those matching the context of an identified currently active business scenario or business process instance, can, instead of showing a blank screen or some generic selection of objects in the system, include real data that has been previously entered in the association with an in-progress instance of the underlying business scenario or business process. By presenting an expected user interface feature or features (e.g. an expected screen, window, etc. with the expected functionality) with the expected object or objects preselected can provide the user the impression of a smooth navigation through the business scenario or business process instance. ; [0022]: Based on one or more of scenario status, process status, and other attributes, the correct user interface features as well as the correct parameters/objects relating to the tasks, activities, etc. associated with any given business process feature of the business scenario or business process can be chosen from the scenario or process context without requiring that a user chooses the object.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chalana’s system and methods for workflow definition, form modeling, and workflow execution, as described above, to clearly include dynamic generation of interface form elements at run-time based on the underlying control flow constructs and workflow context in view of Knospe with the motivation to accurately implement the actual flow of real, desired business scenarios (Knospe: [0029]: even though the actual flow of tasks and other actions necessary to complete an instance of the business scenario often involves…; [0020]:  A business configuration can be a set of business scenarios including sets of business processes or business process features supported by the business software architecture and optionally customized to reflect the actual, real-life business functions (e.g. end-to-end business processes) performed by employees or other organization members on a recurring basis. ; [0022]-[0025]: describing improved modeling techniques that provide ease of use and increased user efficiency in modeling and implementing business processes) (see MPEP 2143 G). 
Knospe describes actual control flow “often involves explicit parallelism, decisions, loops, event driven changes in control flow, exceptions, and the like.” [0029] but fails to explicitly recite “gateways”. 
Kato however, in analogous art of workflow control and form generation, clearly articulates control flows having decision elements including “gateways” used to control the workflow and provision workflow forms, i.e.: 
identifying a set of control flow constructs from the control flow of the workflow model to provide the first portion of the workflow form based on a flow control construct of the control flow, the flow control construct comprising a gateway affecting a sequence of the workflow,… the gateway representing a decision selectable by a user during run-time through a respective interface element to control the sequence of the workflow during run-time; (bold emphasis) (Kato: Fig. 3A-4; Fig. 12: gateway s302 having branch for approval and branch for non-approval; Fig. 15-17; [0056]: The BPMN of FIGS. 3A to 4 are each configured from process objects and connecting lines. The process object has the following three elements, namely…and a gateway performing control of branching and convergence of a sequence.; [0058]: two gateways, that is, a parallel branch C-b and a confluence C-c; and 11 connecting lines connecting each of the process objects. The parallel branch C-b indicates the processing A-d to the processing A-g being processed concurrently after end of the processing A-c.; [0124] Next, in step S604, the screen generation module 33 acquires from the form definition information storage section 21 the form definition information of the workflow to be documented, and, based on the acquired form definition information, performs conversion to information required in generating a screen of the application form and the request form.; [0138]-[0141] Next, in step S708, based on the selected result, the workflow engine 26 advances the workflow of the approval application)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chalana/Knospe’s system and methods for workflow definition, form modeling, and workflow execution, as described above, to clearly include providing workflow form portions based on control flow constructs that include gateway decision points in view of Kato with the motivation to accurately model real workflows that include decision points that change the course of the workflow (see MPEP 2143 G). 
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Chalana/Knospe with the teachings of Kato, as described above, in the same field of workflow modeling and execution and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chalana describing a control flow with decisions for an approval workflow (e.g. Fig. 9, 14 and [0046]: Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task. For example, in one embodiment, routine 500 may obtain a workflow definition describing a workflow such as that shown in user interface 900 of FIG. 9.; [0048]: For example, a given form field may be associated with a list of input options that a user would choose among when filling out the form; [0084]: but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.), and Knospe describing actual flow includes parallelism, decisions, changes in control flow, etc. [0029], the results of the combination were predictable (MPEP 2143 A).

Claims 8 and 15 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:”(claim 8) and “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for natural language explanations for providing at least a portion of a workflow form during run-time of a workflow by a software system, the operations comprising:” (claim 15) which is also clearly further taught by Chalana (at least: Fig. 1-3; [0018]; [0023]-[0024]) describing implementing the described method(s) on a computer system having computing device(s) with processor(s), memory, and computer/software instructions for performing the described method(s) and thus claims 8 and 15 are similarly rejected under 35 U.S.C. 103 as being obvious over Chalana in view of Knospe in further view of Kato for the same reasons as described above for representative claim 1. 

Claims 2, 9, and 16,
Chalana/Knospe/Kato teaches all the limitations of parent claims 1, 8, and 15 as described above.  
Chalana further teaches: wherein the control flow defines a plurality of decisions executable by the user during execution of the workflow, the decision being included in the plurality of decisions. ([0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.; [0073]: If so, then in block 740, subroutine 700 obtains a list of one or more valid input options …and in block 745, subroutine 700 provides an input control to allow a user to select among the input options; [0048]: a given form field may be associated with a list of input options that a user would choose among when filling out the form,; [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor.; )

Claims 3, 10, and 17,
Chalana/Knospe/Kato teaches all the limitations of parent claims 1, 8, and 15 as described above.  
Chalana further teaches: wherein at least one interface element comprises a button that is selectable by the user to execute the decision ([0048]: For example, a given form field may be associated with a list of input options that a user would choose among when filling out the form, such as by choosing a menu item from a pop-up or drop-down menu, selecting a radio button or option button from a group of radio or option buttons, or otherwise selecting among a list of options.  ; [0084] Form 1400, as illustrated in FIG. 14, is similar to form 1100 (see FIG. 11, discussed above), but form 1400 includes a control 1405 for a reviewer/approver to mark the form contents as approved.; Fig. 14, Fig. 9: “905C”; [0046] FIG. 5 illustrates a bulk workflow management routine 500, such as may be performed by bulk workflow server 200 in accordance with one embodiment. In block 505, routine 500 obtains a reusable business-process definition ("workflow definition") including comprising two or more task definitions, each task definition being associated with at least one form views having one or more form fields for displaying and/or collecting data for a single instance of the task. Further, each defined task is specified as being associated with at least one business actor role for identifying a business actor to enter, review, validate, and/or approve data via the form view associated with the task.; [0060] In block 575, routine 500 updates the current workflow state as if the business actor identified in block 545 had provided the current row of input data via the form identified in block 550, thereby advancing the current workflow by completing the current task. In various embodiments, advancing the current workflow may include performing various form-defined operations such as validating one or more input values against data stored in an Enterprise Application system and/or storing one or more input values into an Enterprise Application system.)

Claims 4, 11, and 18,
Chalana/Knospe/Kato teaches all the limitations of parent claims 1, 8, and 15 as described above.  
Chalana further teaches: further comprising during execution of the workflow by the software system, providing a second portion of the workflow form based on a data context provided from execution of a second activity of the workflow, the user interface comprising the second portion.  (Fig. 5 and [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor. For example, when processing task 905B, routine 500 may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.; Fig. 4: “423”-> “440”-> “445”; [0038]: “Referring again to FIG. 4, client device 300A receives input 423 from the business actor to populate two or more non-header rows in the SLUT and to create new workflow processes corresponding to the two or more non-header rows. For example, as illustrated in FIG. 12, client device 300A may receive data (e.g. "100-100", "My material 100", and the like) to populate columns 1225A-B of rows 1210A-D. The business actor may use control 1220B to indicate that new workflow processes corresponding to the entered data should be created.” And [0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.; Fig. 12-13; [0032]; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11). Using metadata associated with task 905B in the workflow definition (not shown), bulk workflow server 200 may be able to identify a business actor who should complete task 905B.;)

Claims 5, 12, and 19,
Chalana/Knospe/Kato teaches all the limitations of parent claims 4, 11, and 18 as described above.  
Chalana further teaches: wherein the data context comprises property and value pairs input to a previous workflow form during performance of the second activity.  (Examiner finds the BRI of the claim in light of the specification includes the “property and value pairs” include the values input to the fields/properties as in Fig. 4A, e.g. “Owner”= property and “Joe Schmoe” = value, and passed and populated in Fig. 4B also see [0053], which is taught by Chalana: [0038]: “Referring again to FIG. 4, client device 300A receives input 423 from the business actor to populate two or more non-header rows in the SLUT and to create new workflow processes corresponding to the two or more non-header rows. For example, as illustrated in FIG. 12, client device 300A may receive data (e.g. "100-100", "My material 100", and the like) to populate columns 1225A-B of rows 1210A-D.”; [0043]: “Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.”; Fig. 5; Fig. 12-13 noting the data entered by the originator includes the rows in UI 1200 (see [0038]) and is passed to the next task and automatically populated in “columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200” (see [0043]), the rows including values for data properties/fields, e.g. “100-100” corresponds to “Material Number”; Fig. 7 and [0069], [0074]-[0075] describing the process of populating the task/form instances, e.g. Fig. 13, with the data input provided by the originator via UI 1200 (Fig. 12) based on the property/value pairs or “intersections”: [0069]: “For example, when processing SLUI 1300 in connection with instances of task 905B, subroutine 700 may obtain starting-state data (e.g., from bulk workflow server 200) corresponding to columns 1225A-B and rows 1210A-D of input data that were provided by an originating business actor via SLUT 1200.”, [0074]: “In decision block 755, subroutine 700 determines whether any initial-state data for the current field was provided in block 708.”, [0075]: “In block 765, subroutine 700 identifies a row of the SLUI that corresponds to the current task/form instance and populates with an initial-state value a cell at the intersection of that row and the column corresponding to the current form field.”)

Claims 6, 13, and 20,
Chalana/Knospe/Kato teaches all the limitations of parent claims 1, 8, and 15 as described above. 
Chalana further teaches: further comprising during execution of the workflow by the software system, providing a second portion of the workflow form based on a previous workflow form provided for a second activity of the workflow, the user interface comprising the second portion.  ([0043] Bulk workflow server 200 processes 440 the request and sends to client device 300B rows of data corresponding to those entered by the originating business actor via client device 300A. Upon receiving the pending workflow data, client device 300B initializes a SLUT corresponding to the form associated with the next workflow task and populates it with the workflow data. For example, client device 300B may initialize a SLUI such as SLUI 1300 shown in FIG. 13, populate columns 1325A-G of header row 1305, populate columns 1325A-B of data rows 1310A-D with data that was entered via SLUI 1200, and populate column 1325G with workflow process identifiers generated by the workflow system.; Fig. 12-13; [0038] and Fig. 4: “423”-> “440”-> “445”; [0032]; [0040] Bulk workflow server 200 then identifies 433 the form (or form view) that is associated with the next task in the newly creates group of parallel workflow processes, and bulk workflow server 200 identifies a business actor to whom the next task is assigned. For example, when processing workflows such as that illustrated in FIG. 9, bulk workflow server 200 may identify task 905 as the next task in the workflows, which is associated with form 1100 (see FIG. 11). Using metadata associated with task 905B in the workflow definition (not shown), bulk workflow server 200 may be able to identify a business actor who should complete task 905B.; [0057] In block 555, routine 500 obtains data corresponding to the current workflow state and provides that data to the remote client device to populate a SLUI for further collecting, displaying, reviewing/approving, and/or submitting data associated with the current tasks from the business actor. For example, when processing task 905B, routine 500 may obtain and provide current-state data corresponding to the input rows 1210A-D as provided by a previous business actor when completing a previous workflow task.;)

Claims 7 and 14,
Chalana/Knospe/Kato teaches all the limitations of parent claims 1 and 8 as described above. 
Chalana further teaches: wherein the workflow form comprises a second portion that is based on manual input provided during design-time prior to execution of the workflow by the software system, the user interface comprising the second portion.  ( [0034] Referring again to FIG. 4, when identifying one or more pre-defined workflows and their associated forms, bulk workflow server 200 may identify the workflow shown in user interface 900 and form 1000, which is associated with the first task of the workflow.; [0035]-[0036] Referring again to FIG. 4, client device 300A sends to bulk workflow server 200 a request 410 for the fields of the selected form. Bulk workflow server 200 processes the request 413 and sends the requested form fields 415 to client device 300A. For example, as illustrated in FIG. 10, form 1000 includes fields 1005A and 1005B, each of which is associated with various attributes and/or metadata, which may include a list of input restrictions and/or a rule or rules for validating input to the field. When responding to a request for fields associated with form 1100, bulk workflow server 200 may send data describing fields 1005A and 1005B, as well as any associated restrictions, validation rules, and/or other metadata.; [0037] Referring again to FIG. 4, having received information describing form fields of the selected form, client device 300A initializes 418 a spreadsheet-like user interface ("SLUT") corresponding to the form and automatically populates 420 column headers with form-field descriptions. For example, as illustrated in FIG. 12, having received describing form fields of the selected form, client device 300A may initialize a spreadsheet document having at least two columns (1225A-B) and populate the first row 1205 of each column with a description of a corresponding form field. ; [0050] Such form metadata (e.g., field names, input options, validation rules, and the like) are typically defined via a forms authoring tool and are typically obtainable based on the form definition. Typically, a remote client device would make use of such form metadata to provide a SLUI for displaying data to and/or collecting data from a business actor associated with a business-actor role (e.g., an individual accountant within the accounting department) to which the task is assigned.; [0032]-[0033] In various embodiments, a forms-authoring tool such as Microsoft InfoPath forms, provided by Microsoft Corporation of Redmond, Wash., may be used to define forms having fields linked to a web service, application programming interface ("API"), pre-recorded ERP transaction and/or other interface to access and/or update data stored in pre-defined ERP tables or fields.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Example in Applicant’s spec includes dynamic population of input field data in a current form/task based on input provided in a previous workflow activity/form, e.g. [0047]: “In some implementations, it can be determined that the output of an activity is provided as at least a portion of the input to another (downstream) activity… In response, at least a portion of a workflow form of the downstream activity can be dynamically modeled to include the input (or portion of the input).”, [0049]: “For example, the first portion 332 of the second workflow form 330 can be dynamically modeled during run-time to include read-only fields that display data (e.g., data entered through the first workflow form 320). That is, the fields 322 of the first workflow form 320 are used to define the first portion 332 of the second workflow form at run-time.”
        2 Noting the BRI of “control flow constructs” includes any of the flow objects, e.g. decisions, activities, or events, of the “control flow”, i.e. workflow model/definition, e.g. Spec: [0035]: “In some examples, the control flow represents decisions within the workflow that affect progression through the workflow. Among other elements, BPMN includes flow objects that define the behavior of a process that is being modeled. Example flow objects include events that describe occurrences during the process (e.g., start event, intermediate event, boundary event, end event), activities (i.e., tasks) that are performed during the process, and gateways (e.g., decision points) that determine the sequence flow path in the process (e.g., the control flow).”; [0040]: Example control flow constructs that can be leveraged for dynamic modeling can include, without limitation, decisions and events.; [0052]: each existing workflow model defines a control flow